Citation Nr: 1541351	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-22 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased initial evaluation in excess of 10 percent for service-connected status post carpectomy/post-traumatic arthritis, left wrist sprain residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran had active duty service from May 1977 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for post-traumatic arthritis, left wrist sprain residuals with a noncompensable evaluation and an effective date of August 15, 2002.  The Veteran filed a notice of disagreement (NOD) in March 2008.  A statement of the case (SOC) was provided in April 2009.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in June 2009. 

In an April 2009 rating decision, the RO granted the Veteran a temporary increased evaluation of 100 percent effective November 14, 2008 for a period of convalescence due to his status post carpectomy.  The Veteran was then given a 10 percent evaluation for a showing of painful motion effective February 1, 2009.  This rating is considered an increased evaluation of the Veteran's original increased rating claim for the left wrist.   However, it is noted that applicable law mandates that when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Here, the Board notes that, despite the temporary evaluation of 100 percent, higher evaluations are still available for the Veteran's left wrist disability for the period apart from that rating.  Therefore, the issue of an increased evaluation is still in controversy and shall be adjudicated accordingly.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claim.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).  

Here, the Veteran was most recently provided with a VA examination in July 2012.  The Veteran was noted to be left hand dominant.  The examiner found that the Veteran had bilateral post-traumatic arthritis.  Range of motion testing revealed a left wrist palmar flexion of 30 degrees, with pain noted at 15 degrees, and a dorsiflexion of 30 degrees, with pain noted at 15 degrees.  On repetition, the Veteran was additionally limited to 25 degrees for palmar flexion and 20 degrees for dorsiflexion.  No additional pain was noted.  The functional impairment was noted to be less movement than normal, weakened movement, excess fatigability, pain on movement, and deformity.  The Veteran had pain on palpation.  There was no finding of ankylosis.  Muscle strength was 4/5 for flexion and 3/5 for extension.  Additional findings included that the left wrist can only supinate to 30 degrees with pronation to 70 degrees.

Since the 2012 VA examination, the Veteran indicated that he has begun suffering from worsened symptoms akin to ankylosis at 20 degrees via an August 2015 statement from the Veteran's representative.  In this regard, the Veteran's representative requested a new examination due to the age of the last VA examination.

Although the previous VA examination was adequate at the time, its contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

As the Veteran has reported symptoms that may reflect a material change in his disability since he was last examined as well as the fact that his last VA examination is over 3 years old, the Board will afford him another VA examination.

Additionally, as this case must be remanded for the foregoing reasons, recent VA records should also be obtained.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal since July 2012. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The RO/AMC should schedule an appropriate examination by a qualified provider to ascertain the current level of severity of the Veteran's status post carpectomy/post-traumatic arthritis, left wrist sprain residuals.

The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review. 

The examiner should describe all associated symptomatology, to include any evidence of an ankylosed left wrist.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

3. Review the examination report to ensure that it is in substantial compliance with the directives of this remand. If the report is deficient, then the AOJ should take corrective action. See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




